Citation Nr: 1021147	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 27, 
2007, for a grant of service connection for rheumatic 
valvular heart disease with aortic valve replacement 
secondary to service connected residuals of acute rheumatic 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 until August 
1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which granted service connection for rheumatic 
valvular disease with aortic valve replacement at 30 percent 
disabling and assigned an effective date of March 7, 2008.  
In an October 2008 rating decision, the RO awarded a 100 
percent disability rating effective August 27, 2008 and a 30 
percent rating was assigned from June 2, 2008.  The Veteran 
continues his appeal, requesting that an effective date for 
the grant of service connection be awarded as of the date of 
a surgery performed in September 1996.  The Veteran has not 
appealed the assignment of disability ratings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran separated from active service in August 1943; 
he did not file a claim of entitlement to service connection 
for rheumatic valvular heart disease with aortic valve 
replacement within one year of discharge.

3.  The Veteran submitted a claim for service connection for 
rheumatic valvular heart disease with aortic valve 
replacement on March 17, 2008; the evidence of record 
demonstrates that service connection for rheumatic valvular 
heart disease was first shown in a private examiner's 
treatment records in August 2007.





CONCLUSION OF LAW

Criteria for an effective date prior to August 27, 2007, for 
service connection for rheumatic valvular heart disease with 
aortic valve replacement have not been met.  38 U.S.C.A. §§ 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated May 2008, sent prior to the initial 
adjudication of the claim for service connection, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for rheumatic valvular heart disease with aortic 
valve replacement, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran with respect to his claims on appeal and 
no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination and obtaining treatment 
records as to the severity of his disability.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  The Board notes that the Veteran 
requested a personal hearing in November 2008.  Subsequently, 
in a February 2010 communication, the Veteran withdrew his 
request for a hearing.  As such, the Board finds that the 
Veteran does not have an outstanding request for a hearing 
and will not be prejudiced by the Board moving forward to a 
final adjudication at this time.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

The Veteran contends that the effective date for the award of 
service connection for his rheumatic valvular heart disease 
with aortic valve replacement should be earlier than August 
27, 2007, because the date of his valve replacement surgery 
was in September 1996.  He has not specifically identified 
any errors in previous adjudications, but here appeals the 
assignment of August 27, 2007, as the earliest effective date 
for service connection for rheumatic valvular heart disease 
with aortic valve replacement.  In order to fully explain to 
the Veteran why his claim must be denied, a review of his 
claim history is outlined.

The Veteran was honorably discharged from active service in 
August 1943 due to acute rheumatic fever.  In a November 1943 
rating decision, the Veteran was granted service connection 
for residuals of rheumatic fever with a 10 percent 
evaluation, effective August 1943.  In an October 1948 VA 
examination, the examiner opined that there was no evidence 
of cardiac disease and no residuals of rheumatic fever.  
Based on the October 1948 VA examination, a November 1948 
rating decision decreased the 10 percent evaluation for 
rheumatic fever to 0 percent, effective January 1949.  The 
Veteran was notified of this decision and did not appeal it.  
Although at the October 1948 VA examination the Veteran 
reported that his heart was not as good as it used to be and 
that he had some pain around it, this statement did not 
indicate an intent to apply for benefits.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998).  As such, the rating 
decision became final in November 1949.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

In March 2008, the Veteran submitted a claim requesting 
service connection for rheumatic valvular heart disease 
secondary to residuals of acute rheumatic fever.  The Veteran 
was afforded a VA examination in connection with his claim in 
June 2008.  Subsequently, the RO granted service connection 
for rheumatic valvular heart disease with aortic valve 
replacement in July 2008.  The Veteran was awarded a 30 
percent evaluation, effective March 7, 2008, the date of 
receipt of the claim.

In August 2008, the Veteran submitted a notice of 
disagreement stating that he received a medical discharge 
from the Army due to rheumatic fever and there was knowledge 
at that time that rheumatic heart disease would result.  
Furthermore, he stated that he has had rheumatic valvular 
heart disease for close to forty years and had an aortic 
valve replacement in 1996.  The RO, by way of an October 2008 
rating decision, granted a 100 percent evaluation for 
rheumatic valvular heart disease with aortic valve 
replacement and assigned the more favorable effective date of 
August 27, 2007, as that is the date of a private medical 
record reflecting rheumatic valvular heart disease and 
appears to be the earliest document of record showing the 
disability.  The Veteran submitted his substantive appeal in 
November 2008 contending he should receive compensation 
retroactive to September 1996, the date of his aortic valve 
replacement procedure.

38 C.F.R. § 3.400 states that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  In a claim for service connection, if the 
claim is received within one year after separation from 
service, the effective date is the day following separation 
from active service or the date entitlement arose.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).   

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is requested to identify and act 
on informal claims for benefits.  Under certain 
circumstances, examination or hospitalization reports may be 
accepted as an informal claim for benefits under an existing 
law or for benefits under a liberalizing law, if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157.  Once a claim for compensation has been 
allowed or disallowed because the disability is not 
compensable in degree, a report of VA examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to a disability for which service-connection 
has previously been established or when a claim specifying 
the benefit sought is received within one year from the date 
of such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b).

As pointed out above, and not disputed by the Veteran, he 
submitted his current claim in March 2008.  Thus, he failed 
to submit a claim of entitlement to service connection for 
the valvular heart disability within one year of his 
discharge from service.  Consequently, the date of discharge 
from service is not an available effective date for 
assignment.  Instead, the effective date must be the later of 
the date of claim or the date entitlement arose pursuant to 
38 C.F.R. § 3.400(b)(2). 

The RO received the Veteran's application for compensation on 
March 17, 2008.  Due to what appears to be a typographical 
error in the July 2008 rating decision, service connection 
was awarded effective March 7, 2008.  As this error is 
favorable to the Veteran, the Board will consider this date 
as the date of the receipt of claim.  The date entitlement 
arose appears to be at some point prior to the 1996 surgery.  
Thus, the date of receipt of claim is the later of the two 
dates and the appropriate date for assignment as the 
effective date.  Interestingly, the RO awarded service 
connection as of August 27, 2007, based on a private  medical 
record.  This is not encompassed within the regulations as VA 
is not considered to be constructively in possession of 
private medical records and the document cannot be deemed an 
informal claim until actually received.

The Board has considered whether any evidence of record 
prior to March 2008 could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  
After reviewing the record, the Board concludes that there 
is no other testimonial document submitted prior to March 7, 
2008, indicating an intent to pursue a claim of entitlement 
to service connection for rheumatic valvular heart disease 
with aortic valve replacement secondary to service connected 
residuals of acute rheumatic fever.  Furthermore, because 
service-connection had not been previously established nor 
was a claim specifying the benefit sought received at the 
time of or within one year from the date of the September 
1996 surgery, such medical evidence does not constitute an 
informal claim and enable an earlier effective date.  As 
noted above, the provisions of 38 C.F.R. § 3.157 only apply 
once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is 
not compensable.  

After careful review of the records, the earliest possible 
date to be assigned for the grant of service connection is 
March 7, 2008, the date of receipt of claim.  The fact that 
August 27, 2007, is actually assigned is quite generous and 
outside the scope of VA's regulations as it based on private 
treatment records that were not in VA's possession prior to 
the receipt of the claim in March 2008.  Consequently, an 
effective date for service connection cannot be assigned 
before August 27, 2007, based upon the Veteran's current 
claim.


ORDER

An effective date earlier than August 27, 2007, for the grant 
of service connection for rheumatic valvular heart disease 
with aortic valve replacement is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


